WENTWORTH, Senior Judge.
This is an appeal by employer/earrier Okaloosa County Sheriffs Department and Hewitt, Coleman & Associates, Inc., from a workers’ compensation order dated January 31, 1994, for temporary total disability benefits from April 1, 1989 to May 20, 1992, and for temporary partial benefits thereafter through January 26, 1993. Insofar as the order also awarded a statutory penalty on past due benefits, we reverse based on a record showing that the penalty claim had been withdrawn. The order is otherwise affirmed.
*201No error has been shown in the judge of compensation claim’s (JCC) reference to Gill v. USX Corp., 588 So.2d 1035 (Fla. 1st DCA 1991), to permit a claimant to continue to rely on the advice of his treating physician against return to work until clear communication to claimant of a release or changed status. The record here reflects no such notice. Nor did the JCC err in rejecting conflicting opinions and accepting the treating psychiatrist’s assessment of claimant’s incapacity for an offered dispatcher’s job.
Reversed in part, affirmed in part, and remanded.
ZEHMER, C.J., and DAVIS, J., concur.